Title: From George Washington to Colonel Joseph Ward, 21 April 1777
From: Washington, George
To: Ward, Joseph



Sir,
Morris Town April 21st 1777

I have looked over the Resolutions of Congress relative to the appointments, and Duties of your Department; and find myself at a loss, in the present unassembled State of the Army, to prescribe (as you desire) any immediate rule for the government of your Conduct.
At this time, few of the Continental Troops have Assembled, and those which are, we find in so disjointed, and broken a state, as to render a Muster of them difficult, uncertain, and of little avail. Add to this, I cannot pretend to say, that, I clearly understand the Intention, and views of Congress in these appointments; and wish you had satisfied yourself whether, the four Deputy Muster Masters Genl were designed for different districts, or different Armys; and whether, by a grand division is meant a Major Generals Command; which by the Plan I laid (formerly) before Congress was to consist of three Brigades of four Regiments each composing in the whole as many, I conceive, as the Circumstances of the Army will admit of being Muster’d by any one Officer in the course of a Month.
If it be the Intention of Congress, that each district should have a deputy Muster Master Genl, the sooner the allotment is made, the better, that the duty may be begun so soon as circumstances will admit of it. but for my own part, I should have thought, that a D.M: Master Genl to each seperate Army, would have been sufficient, with the aid of those of the different divisions. By allotting them to districts, it may happen, that some of these Appointments may become mere Sinecures, if there should be no (or but a small) part of, the Army in that Quarter.
Upon the whole, you will have full time to obtain a thorough knowledge of the views of Congress upon these points which I advise you to

learn, & when known every assistance in my power shall be given to carry them into execution. I am Sir Yr Most Obedt Sert

Go: Washington

